Yesawich Jr., J. (dissenting).
I respectfully dissent. In my view, summary judgment is inappropriate, for the evidence purportedly rebutting the presumption of permissive use consists of nothing more than the inadequately corroborated representations of the driver and owner, both of whom are defendants and, obviously, vitally interested in the outcome of the action (compare, Rooney v Myers, 132 AD2d 839, 840, Iv denied 70 NY2d 612). It strikes me that summary relief is particularly imprudent where the driver has been given permission to operate the vehicle on prior occasions, or where evidence makes the scope of the driver’s authority a perceptible issue—as is the case here. In these circumstances, the credibility of interested parties being key to the disposition of the motion, and the pertinent facts ordinarily being solely within the knowledge of the defendants (see, Stewart v Town of Hempstead, 204 AD2d 431; Santorio v Diaz, 86 AD2d 926; Reyes v Sternberg, 27 AD2d 828; Cosimo v Hollenbeck, 19 AD2d 921), the question of consent is better left to the fact finder.
Given the very strong presumption created by Vehicle and Traffic Law § 388 (see, Stewart v Town of Hempstead, supra, at 431), I believe there is enough in the record from which it can be inferred that defendant Richard T. Comacho had implied permission to use the van on October 28, 1990. In his deposition testimony, Comacho stated a number of things, among them that he did not remember his employer telling him, "at any time” before the October accident, not to use the van except for work-related reasons; that after the July 1990 accident and before the October 1990 accident, he had indeed *977been given permission to use the van for nonwork purposes; that the July 1990 statement he signed declaring that defendant Edmund Karlewicz (hereinafter defendant) "at no time in the past had * * * ever allowed [Comacho] the use of [the] vehicle for * * * personal use” was simply not so, and that he signed that statement, which defendant apparently needed for insurance purposes, in order to keep his job. When questioned as to whether he informed defendant that he would be using the van on October 27, 1990, Comacho averred "I don’t recall” and again, when asked if he advised his employer that he would be using the van on the weekend of October 27, 1990, he responded "I was never told I could not use the van”. And, although it is apparently controverted, Comacho also testified that he "was never charged with any unauthorized use of the motor vehicle”. Bearing in mind Comacho’s testimony that he had never been denied permission to use the van for personal use whenever he sought it, and that he does not recall why he did not ask defendant if he could use the van that weekend, it would not be unreasonable for the fact finder to conclude that implied permission was granted. Supreme Court’s determination being amply justified, I would affirm the order denying defendant’s motion for summary judgment.
Ordered that the order is reversed, on the law, with costs, motion granted, summary judgment awarded to defendant Edmund Karlewicz and complaint dismissed against him.